Citation Nr: 1209391	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  11-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pulmonary disability and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for bilateral leg disability, to include peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on nearly continuous active duty from June 1948 to August 1959.  His awards and decorations include the combat infantry badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied service connection for left ankle disability and bilateral leg disability.  Jurisdiction over the case was subsequently returned to the RO in Baltimore, Maryland.  This case is also before the Board on appeal of an August 2010 rating decision of the RO in Baltimore, Maryland that denied reopening a previously-denied claim for service connection for a pulmonary disability.

In his substantive appeal, received in November 2010, the Veteran requested a hearing before a member of the Board in Washington, DC.  The Veteran was scheduled for a hearing in January 2012 but failed to report for the hearing without explanation.  He has since made no request for another hearing.  Accordingly, the Board will proceed with its consideration of this appeal as if the hearing request had been withdrawn.  

The issue of entitlement to service connection for high blood pressure and high cholesterol has been raised in an August 2010 statement by the Veteran's representative.  These issues have not been adjudicated by the RO.  Therefore, they are referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).

The Veteran's claim to reopen is decided herein while the other matters on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for pulmonary disability was denied in an unappealed May 2005 Board decision. 

2.  The evidence added to the record subsequent to the May 2005 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a pulmonary disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2011). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The Veteran originally filed his claim of entitlement to service connection for a breathing disability in June 2001.  The RO denied this claim in February 2002, and the Veteran appealed this decision to the Board.  The Board denied his appeal in May 2005.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the May 2005 Board decision included the following:  a list of hospital admission cards from the Veteran's period of active service, which were negative for any entry showing that he was hospitalized for a disability manifested by breathing difficulty; VA medical records dated throughout 1993, which showed that the Veteran was repeatedly diagnosed with chronic bronchitis; in November 1999, he was hospitalized after complaining of hemoptysis;  in numerous records dated throughout 2000 and 2001, it was noted that the Veteran was a chronic smoker and that he had been advised to quit smoking; in a February 2002 radiological report, an examiner noted that chest X-ray study revealed evidence of bullous emphysema.  Also of record were the Veteran's statements indicating that he was removed from combat because of breathing problems and admitted to an isolation ward for a brief period of time before being returned to combat. 

The pertinent evidence that has been received since the unappealed Board decision includes the Veteran's statements which provide more specific information concerning his contentions.  Specifically, in a September 2007 statement, he indicated that during his combat service in Korea, there were times when he was pinned down in rice patties with human waste, that he had contact with coughing refugees and that he moved dead bodies from small roads that they traveled on.  In addition to reporting that he was hospitalized in Korea due to a bad cough, he reported that he was hospitalized in a VA facility (unspecified date) due to tuberculosis.  The medical evidence added to the record includes more recent VA records which include pulmonary tuberculosis on the Veteran's problem list.  The foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it suggests that the Veteran developed a chronic pulmonary disorder in service.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for entitlement to service connection for pulmonary disability is granted. 


REMAND

With respect to each of the Veteran's claims, the Board notes that a November 1994 Social Security Administration decision shows that the Veteran was found to be disabled from October 1991.  The records upon which this decision was based are not of record and there is no indication that the originating agency has attempted to obtain a copy of the records.  Since those records could be supportive of the Veteran's claims, further development to obtain the records is in order.

With respect to the Veteran's reopened claim for service connection for pulmonary disability, the Board notes that the Veteran participated in combat with the enemy and his service treatment records are not available.  He has credibly stated that he was removed from combat due to breathing problems and placed in an isolation ward.  There is some medical evidence indicating that he might have pulmonary tuberculosis.  Under these circumstances, the Board has determined that he should be afforded a VA examination to determine the nature and etiology of all pulmonary disorders present during the pendency of this claim.

Finally, the Board notes that the RO has not provided the Veteran with adequate notice in response to his claim for service connection for pulmonary disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran and his representative should be required all required notice in response to the claim for service connection for pulmonary disability.

2.  All indicated development to obtain a copy of the record upon which the Veteran's award of disability benefits by the Social Security Administration should be completed.

3.  The RO or the AMC should undertake appropriate development to obtain a copy of any other outstanding records pertinent to the Veteran's claims.

4.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all pulmonary disorders present during the period of this claim.  Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to each pulmonary disorder present during the period of this claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  In addition, the absence of medical evidence documenting the claimed disability in service should not be viewed as evidence establishing that the claimed disability was not present in service since service treatment records are not available.  

The rationale for each opinion expressed must also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


